Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered March 21, 2003, which denied plaintiffs’ application *219to unseal and view the record in People v Christopher Okafor (Bronx County Indictment No. 2288/86), and order, same court and Justice, entered March 19, 2003, which denied plaintiffs’ application for certified copies of certain records relating to them at Bronx Family Court, the Administration for Children’s Services, Lincoln Health & Mental Health Center and the New York City Police Department, except those already produced under subpoena, unanimously affirmed, without costs.
Plaintiffs’ requests for discovery must be considered in light of federal rules governing this action alleging federal civil rights violations. However, no specific federal rule exists regarding the unsealing of records in a criminal action decided favorably to the defendant. The courts must balance the privacy protections under CPL 160.50 against the interests favoring disclosure, with the party invoking the privilege bearing the burden of proof (see King v Conde, 121 FRD 180, 188-189 [ED NY 1988]). In light of the privacy interests here, plaintiffs have failed to articulate the particular relevance of the documents sought, to the extent they have not already been disclosed. Concur—Mazzarelli, J.P, Williams, Friedman and Gonzalez, JJ.